CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper confession of error, and because no evidence of the burglary was presented at the probation violation hearing, this cause is remanded to the trial court to enter a written order of Revocation of Probation in case # 94-671, strike the finding of violation as to condition 6 (the burglary charge) and make such redetermi-nation as may warranted, because the record is unclear as to whether the trial court would have revoked Defendant’s probation and given him the same sentence absent the violation of condition 6.
Reversed and remanded with directions.